         Case 1:20-cv-04714-KPF Document 1 Filed 06/19/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Augusta Smith,                                                  Civ. Action #:

                                        Plaintiff,               Complaint
               -v-
                                                                 Date Filed:
 Unique People Services, Inc.,
                                                                 Jury Trial Demanded
                                        Defendant.

       Plaintiff Augusta Smith (“Plaintiff” or “Smith”), by Abdul Hassan Law Group, PLLC,
her attorney, complaining of the Defendant Unique People Services, Inc. (“UPS” or
“Defendant”) respectfully alleges as follows:


                           NATURE OF THE ACTION
1. Plaintiff alleges, that she was employed by Defendant and pursuant to the Fair Labor
   Standards Act ("FLSA"), 29 U.S.C. §§ 216 (b), she is: (i) entitled to unpaid overtime wages
   from Defendant for working more than forty hours in a week and not being paid an overtime
   rate of at least 1.5 times her regular rate for such hours over forty in a week; (ii) entitled to
   maximum liquidated damages and attorneys’ fees pursuant to the Fair Labor Standards Act,
   29 U.S.C. §§ 201 et seq. including 29 U.S.C. §§ 216(b).


2. Plaintiff further complains pursuant to New York Labor Law, that she is: (i) entitled to
   unpaid overtime wages from Defendant for working more than forty hours in a week and not
   being paid an overtime rate of at least 1.5 times her regular rate for such hours over forty in a
   week, (ii) is entitled to maximum liquidated damages and attorneys’ fees, pursuant to the
   New York Minimum Wage Act ("NYMWA"), N.Y. Lab. Law§§ 650 et seq., including
   NYLL § 663, and the regulations thereunder.

3. Plaintiff is also entitled to recover her unpaid wages, and unlawful wage deductions, under
   Article 6 of the New York Labor Law including Section 191, 193, and maximum
   compensation for not receiving notices and statements required by NYLL 195, under Article
   6 of the New York Labor Law and is also entitled to maximum liquidated damages, interest,



                                                     1
         Case 1:20-cv-04714-KPF Document 1 Filed 06/19/20 Page 2 of 10




   and attorneys’ fees pursuant to Section 198 of the New York Labor Law.

4. Plaintiff also complains that she was terminated and discharged in discrimination and
   retaliation by Defendant because, in good faith, she complained of and opposed Defendant’s
   failure to pay her wages including overtime wages. Such retaliatory termination violates the
   FLSA at 29 USC § 215 and NYLL §§ 215, and Plaintiff is entitled to and seeks to recover all
   damages available under these statutes.


                          JURISDICTION AND VENUE
5. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claim pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over Plaintiff’s claim under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


6. Venue is proper in the Southern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 U.S.C. § 216 (b).

7. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§
           2201 2202.


                              THE PARTIES
8. Plaintiff Augusta Smith (“Plaintiff” or “Smith”) is an adult, over eighteen years old, who
   currently resides in Queens County in the State of New York.


9. Upon information and belief, and at all times relevant herein, Defendant Unique People
   Services, Inc. (“Unique People Services” or “Defendant”) was a New York corporation with
   a place of business located at 4234 Vireo Avenue, Bronx, NY 10470, where Plaintiff was
   employed.


                      STATEMENT OF FACTS
10. Upon information and belief, and at all relevant times herein, Defendant provided housing
   services to special needs individuals. See https://www.uniquepeopleservices.org/


                                                2
         Case 1:20-cv-04714-KPF Document 1 Filed 06/19/20 Page 3 of 10




11. Upon information and belief, and at all relevant times herein, Defendant employed 50 or
   more employees.


12. Upon information and belief, and at all times relevant herein, Plaintiff was employed by
   Defendant for about 11 years ending on or about April 1, 2020.

13. At all times relevant herein, Plaintiff was an hourly employee of Defendant and her last
   hourly rate of pay was about $28.12 an hour.


14. At all times relevant herein, Plaintiff was employed by Defendant as a manual worker within
   the meaning of NYLL 191(1)(a)(i), performing a variety of functions within this capacity
   including cleaning, cooking etc.

15. At all times relevant herein, Plaintiff worked about 45-50 or more hours each week for
   Defendant, five (5) or more days a week.

16. A more precise statement of the hours and wages may be made when Plaintiff Smith obtains
   the wage and time records Defendant was required to keep under the FLSA and NYLL.
   Accurate copies of Plaintiff’s wage and time records that Defendant was required to keep
   pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6 are incorporated
   herein by reference.

17. At all times relevant herein, Defendant did not pay Plaintiff for her overtime hours (hours
   over 40 in a week) worked in a week, for each and all weeks during her employment with
   Defendant – Defendant only paid Plaintiff for 40 or less hours worked per week, for each
   week during her employment with Defendant.

18. In late March 2020, Plaintiff in good faith claimed wages for overtime hours worked and
   complained to Defendant in good faith about its failure to pay her overtime wages. In
   response, Defendant became angry at Plaintiff, and then terminated Plaintiff on or about
   April 1, 2020 in retaliation/discrimination for claiming overtime wages in good faith and
   complaining in good faith about Defendant’s failure to pay her overtime wages.



                                                 3
          Case 1:20-cv-04714-KPF Document 1 Filed 06/19/20 Page 4 of 10




19. At all times relevant herein, Defendant did not provide Plaintiff with the notice(s) required
   by NYLL 195(1).

20. At all times relevant herein, Defendant did not provide Plaintiff with the statement(s)
   required by NYLL 195(3) - the statements provided to Plaintiff did not reflect all rates of pay
   including Plaintiff’s regular and overtime rates of pay, among other deficiencies.

21. Upon information and belief, and at all times relevant herein, Defendant had revenues and/or
   transacted business in an amount exceeding $500,000 annually.

22. At all times applicable herein, Defendant conducted business with vendors and other
   businesses outside the State of New York.

23. At all times applicable herein and upon information and belief, Defendant conducted
   business outside the State of New York involving materials and services.

24. Defendant as a regular part of its business, makes payment of taxes and other monies to
   agencies and entities outside the State of New York.

25. Defendant as a regular part of its business, engaged in credit card transactions with involving
   banks and other institutions outside the state of New York.

26. At all times applicable herein and upon information and belief, Defendant transacted
   business with insurance companies, banks and similar lending institutions outside the State of
   New York.

27. At all times applicable herein and upon information and belief, Defendant utilized the
   instrumentalities of interstate commerce such as the United States mail, internet, electronic
   mail and telephone systems.

28. All times applicable or relevant herein as to the FLSA overtime claim refers to at least the
   two-year and three-year period preceding the filing of this complaint, but this period may be
   longer.



                                                 4
          Case 1:20-cv-04714-KPF Document 1 Filed 06/19/20 Page 5 of 10




29. All times applicable or relevant herein as to the NYLL overtime claim refers to at least the
   six-year period preceding the filing of this complaint, but this period may be longer.

30. At all times relevant herein and for the time Plaintiff was employed by Defendant, Defendant
   failed and willfully failed to pay Plaintiff an overtime rate of at least 1.5 times her regular
   rate of pay for all hours worked in excess of forty hours in a week.

31. Upon information and belief, and at all relevant times herein, Defendant failed to display
   federal and state minimum wage/overtime posters.

32. Upon information and belief, and at all relevant times herein, Defendant failed to notify
   Plaintiff of her federal and state minimum wage and overtime rights and failed to inform
   Plaintiff that she could seek enforcement of such rights through the government enforcement
   agencies.

33. “Plaintiff” as used in this complaint refers to the named Plaintiff.

34. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.


                       AS AND FOR A FIRST CAUSE OF ACTION
                     FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq.
35. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 34
   above as if set forth fully and at length herein.


36. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the FLSA – 29 USC § 201 et Seq.


37. At all times relevant to this action, Plaintiff was engaged in commerce and/or in the
   production of goods for commerce and/or Defendant constituted an enterprise(s) engaged in
   commerce within the meaning of 29 U.S.C. § 207.




                                                  5
          Case 1:20-cv-04714-KPF Document 1 Filed 06/19/20 Page 6 of 10




38. At all times relevant herein, Defendant transacted commerce and business in excess of
   $500,000.00 annually or had revenues in excess of $500,000.00 annually.


39. At all times relevant herein, Defendant failed and willfully failed to pay Plaintiff overtime
   compensation at rates not less than 1.5 times her regular rate of pay for each hour worked in
   excess of forty hours in a week, in violation of 29 U.S.C. § 207.


                              Relief Demanded
40. Due to Defendant’s FLSA overtime violations, Plaintiff is entitled to recover from
   Defendant, her unpaid overtime compensation, maximum liquidated damages, attorneys’
   fees, and costs of the action, pursuant to 29 U.S.C. § 216(b).


                         AS AND FOR A SECOND CAUSE OF ACTION
                                 NYLL 650 et Seq. (Unpaid Overtime)

41. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 39
   above as if set forth fully and at length herein.


42. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the New York Labor Law, §§ 2 and 651 and the regulations and wage orders thereunder
   including 12 NYCRR § 142.


43. At all times relevant herein, Defendant failed and willfully failed to pay Plaintiff overtime
   compensation at rates not less than 1.5 times her regular rate of pay for each hour worked in
   excess of forty hours in a work-week, in violation of the New York Minimum Wage Act and
   its implementing regulations and wage orders. N.Y. Lab. Law §§ 650 et seq., including 12
   NYCRR § 142-2.2.

                              Relief Demanded
44. Due to Defendant’s New York Labor Law violations, Plaintiff is entitled to recover from
   Defendant, her unpaid overtime compensation, prejudgment interest, maximum liquidated
   damages, reasonable attorneys' fees, and costs of the action, pursuant to N.Y. Labor L. §



                                                  6
          Case 1:20-cv-04714-KPF Document 1 Filed 06/19/20 Page 7 of 10




   663(1).


                       AS AND FOR A THIRD CAUSE OF ACTION
                               (NYLL § 190, 191, 193, 195 and 198)
45. Plaintiff alleges and incorporates each and every allegation contained in paragraphs 1
   through 44 above with the same force and effect as if fully set forth at length herein.


46. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the New York Labor law, §§ 190 et seq., including §§ 191, 193, 195 and 198 and the
   applicable regulations thereunder.


47. Defendant violated and willfully violated NYLL §§ 190 et seq., including §§ 191, 193 and
   198, by failing to pay Plaintiff all her wages including her overtime wages, (FLSA and
   NYMWA) within the time required under NY Labor Law § 190 et seq.

48. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff with the
   notice(s) required by NYLL § 195(1) – Plaintiff is therefore entitled to and seeks to recover
   in this action the maximum recovery for this violation, plus attorneys’ fees and costs
   pursuant to NYLL § 198 including NYLL § 198(1-b), as well as an injunction directing
   Defendant to comply with NYLL § 195(1).

49. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff with the
   statement(s) required by NYLL § 195(3) – Plaintiff is therefore entitled to and seeks to
   recover in this action the maximum recovery for this violation, plus attorneys’ fees and costs
   pursuant to NYLL § 198 including NYLL § 198(1-d), as well as an injunction directing
   Defendant to comply with NYLL § 195(1).


                               Relief Demanded
50. Due to Defendant’s New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiff is entitled to recover from Defendant, her entire unpaid wages,
   including her overtime wages, (FLSA and NYMWA), non-overtime wages, wage deductions,
   maximum liquidated damages, prejudgment interest, maximum recovery for violations of


                                                  7
         Case 1:20-cv-04714-KPF Document 1 Filed 06/19/20 Page 8 of 10




   NYLL § 195(1) and NYLL § 195(3), reasonable attorneys’ fees, and costs of the action,
   pursuant to N.Y. Labor Law § 190 et seq. including § 198.


                         AS AND FOR A FOURTH CAUSE OF ACTION
        RETALIATION/DISCRIMINATION – FLSA 29 USC § 215 and NYLL § 215,
51. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 50
   above as if set forth fully and at length herein.


52. At all times relevant herein, Plaintiff was employed by Defendants, individually, and/or
   jointly within the meaning of the FLSA at 29 USC § 215 and New York Labor Law §§ 2,
   215 and 651 and the regulations thereunder.

53. At all times relevant herein, Defendant was a covered person or entity within the meaning of
   the FLSA at 29 USC § 215 and New York Labor Law §§ 2, 215 and 651 and the regulations
   thereunder.

54. Defendant discharged/terminated Plaintiff’s employment with it in retaliation and
   discrimination and in violation of the FLSA at 29 USC § 215 and the NYLL §§ 215, for
   engaging in protected activity and because of Defendants’ practice as further set forth above.

55. A notice of this action/claim was provided to the NYS Attorney General pursuant to NYLL §
   215 prior to the filing of this action.


                                             Relief Demanded
56. Defendant’s New York Labor Law violations, have caused and proximately caused Plaintiff
   to suffer damages and Plaintiff is entitled to recover from Defendant all available damages,
   including his lost wages, reinstatement, maximum liquidated damages, other damages,
   attorneys’ fees, and costs of the action, pursuant to the FLSA at 29 USC § 215 and NYLL
   including § 215.


                               PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:



                                                  8
            Case 1:20-cv-04714-KPF Document 1 Filed 06/19/20 Page 9 of 10




 57. Declare Defendant (including its overtime and wage payment policy and practice), to be in
      violation of the rights of Plaintiff, under the FLSA and New York Labor Law – 12 NYCRR §
      142, and Article 6 of the NYLL – NYLL § 190 et Seq.


 58. As to the First Cause of Action, award Plaintiff her unpaid overtime wages due under the
      FLSA, together with maximum liquidated damages, costs and attorneys’ fees pursuant to 29
      USC § 216(b);

 59. As to the Second Cause of Action, award Plaintiff her unpaid overtime wages due under the
      New York Minimum Wage Act and the Regulations thereunder including 12 NYCRR §§
      142-2.2, together with maximum liquidated damages, prejudgment interest, costs and
      attorney's fees pursuant to NYLL § 663;

 60. As to the Third Cause of Action, award Plaintiff any and all outstanding wages, including
      her entire unpaid wages, including her overtime wages, (FLSA and NYMWA), non-overtime
      wages, wage deductions, maximum liquidated damages, prejudgment interest, maximum
      recovery for violations of NYLL § 195(1) and NYLL § 195(3), reasonable attorneys’ fees,
      and costs of the action, pursuant to N.Y. Labor Law § 190 et seq. including § 198.

61.   As to the Fourth Cause of Action, award Plaintiff all damages available under the FLSA at
      29 USC § 215 and NYLL §§ 215, including her lost wages, reinstatement/front pay,
      maximum liquidated damages, other damages, attorneys’ fees, and costs of the action,
      pursuant to the FLSA at 29 USC § 215 and NYLL including §§ 215;

 62. Award Plaintiff, any relief requested or stated in the preceding paragraphs but which has not
      been requested in the WHEREFORE clause or “PRAYER FOR RELIEF”, in addition to the
      relief requested in the wherefore clause/prayer for relief;

 63. Award Plaintiff such other, further and different relief as the Court deems just and proper.


 Dated: Queens Village, New York
        June 19, 2020

 Respectfully submitted,


                                                    9
        Case 1:20-cv-04714-KPF Document 1 Filed 06/19/20 Page 10 of 10




Abdul Hassan Law Group, PLLC


/s/ Abdul Hassan ________________
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff
215-28 Hillside Avenue, Queens Village, NY 11427
Tel: 718-740-1000 -Fax: 718-740-2000
Email: abdul@abdulhassan.com




                                           10
